Exhibit 10.1

OPTION GRANT NOTICE AND AGREEMENT

Igloo Holdings Corporation (the “Company”), pursuant to its 2010 Stock Incentive
Plan (the “Plan”), hereby grants to the Holder the number of Options set forth
below. The Options are subject to all of the terms and conditions as set forth
in this Option Grant Notice and Agreement (this “Grant Notice”), as well as the
terms and conditions of the Plan, all of which are incorporated herein in their
entirety. Capitalized terms not otherwise defined herein shall have the same
meaning as set forth in the Plan.

 

Holder:    [                    ] Date of Grant:    [    ], 2011 Number of
Options:    [                    ] Exercise Price Per Share of Stock:   
$[            ] Expiration Date:    [                    ] [    ], 20[    ]
Vesting Commencement Date:    [                    ] [    ], 20[    ] Vesting
Schedule:   

[Insert vesting schedule]

 

Definitions: For purposes of this Grant Notice, the following definitions shall
apply.

 

“Sponsors” means, collectively, investment funds affiliated with Warburg Pincus
LLC and Silver Lake Management Company III, L.L.C., and their respective
affiliates but, for the avoidance of doubt, shall not include Igloo Co-Invest
LLC or any vehicle formed for a similar purpose.

 

“Stock” shall have the meaning in the Plan and shall also include any securities
or other property into which Stock is exchanged by the Sponsors.

Termination of Employment:    Section 5(g) of the Plan regarding treatment of
Options upon Termination is incorporated herein by reference and made a part
hereof. Following any such Termination, shares acquired upon exercise of any
Options shall remain subject to Sections 8, 9 and 10 of the Plan provided that,
Section 8(b) of the Plan shall not apply.



--------------------------------------------------------------------------------

Repurchase Rights:    In addition to, and not in lieu of, the restrictions set
forth in Sections 9 and 10 of the Plan, in the event a Material Breach Event (as
defined below) occurs, (i) all of the Holder’s Options (whether or not vested)
shall immediately expire upon such Material Breach Event, (ii) at any time
thereafter upon delivery of written notice by the Company, the Holder shall be
obligated to deliver promptly (and, in any event, no later than five (5)
business days after delivery of such notice) to the Company in immediately
available funds to an account designated by the Company in such notice the
excess, if any, of (x) the aggregate gross proceeds previously received by the
Holder (or his or its transferee) from the Company or any other Person or Group
in connection with the transfer by the Holder or any transferees of any shares
of Stock acquired upon the exercise of Options hereunder prior to the date of
such Material Breach Event over (y) the original purchase price, if any, paid by
the Holder for such shares of Stock, and (iii) the Company shall have the right,
at any time thereafter, to repurchase the shares of Stock acquired upon the
exercise of Options hereunder at a price per share equal to the lesser of
(x) the Exercise Price Per Share of Stock (as the same may adjusted pursuant to
Section 11 of the Plan from time to time) and (y) the Fair Market Value of the
Stock on the date that the Company exercises its repurchase right pursuant to
this clause (iii); provided, however, if (A) the Material Breach Event occurs
after the ten (10) year anniversary of the Date of Grant, and (B) the Option is
a “stock right” within the meaning of Section 409A of the Code, the repurchase
price per share shall instead be the Fair Market Value of the Stock on the date
that the Company exercises its repurchase right pursuant to this clause (iii).
The Company may assign its repurchase right pursuant to clause (iii) of the
previous sentence to the Sponsors in accordance with Section 9(e) of the Plan.
For purposes of this Grant Notice, the term “Material Breach Event” shall mean
the Holders breach of the Non-Interference Agreement (as defined below).
Exercise of Options:    To exercise a vested Option, the Holder (or his or its
authorized representative) must give written notice to the Company, using the
form of Option Exercise Notice attached hereto as Exhibit A, stating the number
of Options that he or it intends to exercise. The Company will issue the shares
of Stock with respect to which the Options are exercised upon payment for the
shares of Stock acquired in accordance with Section 5(d) of the Plan, which
Section

 

- 2 -



--------------------------------------------------------------------------------

   5(d) is incorporated herein by reference and made a part hereof; provided,
however, that if the Holder wishes to use any method of exercise other than in
immediately available funds in United States dollars, or by certified or bank
cashier’s check, the Holder shall have received the prior written approval of
the Committee or its designee approving such method of exercise.    Upon
exercise of Options, the Holder will be required to satisfy applicable
withholding tax obligations as provided in Section 16 of the Plan. Shareholders
Agreement:    Prior to being issued any Stock pursuant to the exercise of the
Options, the Holder, to the extent not already a party to that certain
Shareholders Agreement dated as of July 29, 2010, by and among the Company and
certain of its investors, as the same may be amended and/or restated from time
to time (the “Shareholders Agreement”), shall be required to execute and become
a party to such agreement. Non-Interference Agreement:    Concurrently with the
execution of this Grant Notice, the Holder, to the extent not already a party to
the Confidentiality, Non-Interference, and Invention Assignment Agreement
attached hereto as Exhibit B (the “Non-Interference Agreement”), shall execute
and become a party to such Non-Interference Agreement. In the event that the
Holder breaches the Non-Interference Agreement, in addition to any other
remedies, the Committee may determine, in its sole discretion, to require all
Options then held by the Holder to be immediately forfeited and returned to the
Company without additional consideration. Section 280G:    Modified Cutback. If
any payment, benefit or distribution of any type to or for the benefit of the
Holder, whether paid or payable, provided or to be provided, or distributed or
distributable pursuant to the terms of this Grant Notice or otherwise
(collectively, the “Parachute Payments”) would subject the Holder to the excise
tax imposed under Section 4999 of the Code (the “Excise Tax”), the Parachute
Payments shall be reduced so that the maximum amount of the Parachute Payments
(after reduction) shall be one dollar ($1.00) less than the amount which would
cause the Parachute Payments to be subject to the Excise Tax; provided that the
Parachute Payments shall only be reduced to the extent the after-tax value of
amounts received by the Holder after application of the above reduction would

 

- 3 -



--------------------------------------------------------------------------------

   exceed the after-tax value of the amounts received without application of
such reduction. For this purpose, the after-tax value of an amount shall be
determined taking into account all federal, state, and local income, employment
and excise taxes applicable to such amount. Unless the Holder shall have given
prior written notice to the Company to effectuate a reduction in the Parachute
Payments if such a reduction is required, which notice shall be consistent with
the requirements of Section 409A of the Code to avoid the imputation of any tax,
penalty or interest thereunder, then the Company shall reduce or eliminate the
Parachute Payments by first reducing or eliminating accelerated vesting of stock
options or similar awards, then reducing or eliminating any cash payments (with
the payments to be made furthest in the future being reduced first), then by
reducing or eliminating any other remaining Parachute Payments; provided, that
no such reduction or elimination shall apply to any non-qualified deferred
compensation amounts (within the meaning of Section 409A of the Code) to the
extent such reduction or elimination would accelerate or defer the timing of
such payment in manner that does not comply with Section 409A of the Code.   
Determinations. (i) An initial determination as to whether (x) any of the
Parachute Payments received by the Holder in connection with the occurrence of a
change in the ownership or control of the Company or in the ownership of a
substantial portion of the assets of the Company shall be subject to the Excise
Tax, and (y) the amount of any reduction, if any, that may be required pursuant
to the previous paragraph, shall be made by an independent accounting firm
selected by the Company (the “Accounting Firm”) prior to the consummation of
such change in the ownership or effective control of the Company or in the
ownership of a substantial portion of the assets of the Company. The Holder
shall be furnished with notice of all determinations made as to the Excise Tax
payable with respect to the Holder’s Parachute Payments, together with the
related calculations of the Accounting Firm, promptly after such determinations
and calculations have been received by the Company.    (ii) For purposes of this
provision, (A) no portion of the Parachute Payments the receipt or enjoyment of
which the Holder shall have effectively waived in writing prior to the date of
payment of the Parachute Payments shall be taken

 

- 4 -



--------------------------------------------------------------------------------

   into account; (B) no portion of the Parachute Payments shall be taken into
account which in the opinion of the Accounting Firm does not constitute a
“parachute payment” within the meaning of Section 280G(b)(2) of the Code;
(C) the Parachute Payments shall be reduced only to the extent necessary so that
the Parachute Payments (other than those referred to in the immediately
preceding clause (A) or (B)) in their entirety constitute reasonable
compensation for services actually rendered within the meaning of
Section 280G(b)(4) of the Code or are otherwise not subject to disallowance as
deductions, in the opinion of the auditor or tax counsel referred to in such
clause (B); and (D) the value of any non-cash benefit or any deferred payment or
benefit included in the Parachute Payments shall be determined by the Company’s
independent auditors based on Sections 280G and 4999 of the Code and the
regulations for applying those sections of the Code, or on substantial authority
within the meaning of Section 6662 of the Code.

 

Additional Terms:

     

 

•       Options shall be exercisable in whole shares of Stock only.

  

 

•       Each Option shall cease to be exercisable as to any share of Stock when
the Holder purchases the share of Stock or when the Option otherwise expires or
is forfeited.

  

 

•       The Stock issued upon the exercise of any Options hereunder shall be
registered in the Holder’s name on the books of the Company during the Lock-Up
Period and for such additional time as the Committee determines appropriate in
its reasonable discretion. Any certificates representing the Stock delivered to
the Holder shall be subject to such stop-transfer orders and other restrictions
as the Committee may deem advisable under the rules, regulations, and other
requirements of the Securities and Exchange Commission, any stock exchange upon
which such shares are listed, and any applicable federal or state laws, and the
Committee may cause a legend or legends to be put on any such certificates to
make appropriate reference to such restrictions as the Committee deems
appropriate.

 

- 5 -



--------------------------------------------------------------------------------

 

  

•       This Grant Notice does not confer upon the Holder any right to continue
as an employee or service provider of the Employer or any other member of the
Company Group.

  

 

•       This Grant Notice shall be construed and interpreted in accordance with
the laws of the State of Delaware, without regard to the principles of conflicts
of law thereof.

  

 

•       The Holder and the Company acknowledge that the Options are intended to
be exempt from Section 409A of the Code, with the Exercise Price intended to be
at least equal to the “fair market value” per share of Stock on the Date of
Grant. Since shares are not traded on an established securities market, the
Exercise Price has been based upon the determination of Fair Market Value by the
Board in a manner consistent with the terms of the Plan. The Holder acknowledges
that there is no guarantee that the Internal Revenue Service will agree with
this valuation, and agrees not to make any claim against the Company, the Board,
the Company’s officers or employees in the event that the Internal Revenue
Service asserts that the valuation was too low or that the Options are not
otherwise exempt from Section 409A of the Code.

  

 

•       The Holder agrees that the Company may deliver by email all documents
relating to the Plan or these Options (including, without limitation, a copy of
the Plan) and all other documents that the Company is required to deliver to its
security holders (including, without limitation, disclosures that may be
required by the Securities and Exchange Commission). The Holder also agrees that
the Company may deliver these documents by posting them on a website maintained
by the Company or by a third party under contract with the Company. If the
Company posts these documents on a website, it shall notify the Holder by email
or such other reasonable manner as then determined by the Company.

 

- 6 -



--------------------------------------------------------------------------------

Representations and Warranties of the Holder:    The Holder hereby represents
and warrants to the Company that:   

 

•       The Holder understands that the Stock has not been registered under the
Securities Act, nor qualified under any state securities laws, and that it is
being offered and sold pursuant to, and in reliance upon, the exemption from
such registration provided by Rule 701 promulgated under the Securities Act for
security issuances under compensatory benefit plans such as the Plan;

  

 

•       The Holder has been informed that the shares of Stock are restricted
securities under the Securities Act and may not be resold or transferred unless
the shares of Stock are first registered under the federal securities laws or
unless an exemption from such registration is available; and

  

 

•       The Holder is prepared to hold the shares of Stock for an indefinite
period and that the Holder is aware that Rule 144 as promulgated under the
Securities Act, which exempts certain resales of restricted securities, is not
presently available to exempt the resale of the shares of Stock from the
registration requirements of the Securities Act.

[Signatures to appear on the following page.]

 

- 7 -



--------------------------------------------------------------------------------

THE UNDERSIGNED HOLDER ACKNOWLEDGES RECEIPT OF THIS GRANT NOTICE AND THE PLAN,
AND AS AN EXPRESS CONDITION TO THE GRANT OF OPTIONS HEREUNDER, AGREES TO BE
BOUND BY THE TERMS THIS GRANT NOTICE AND THE PLAN.

 

IGLOO HOLDINGS CORPORATION       HOLDER By:  

 

     

 

  Signature       Signature Title:  

 

      Date:                                         , 201     Date:  
                                         , 201          

 

- 8 -



--------------------------------------------------------------------------------

                         , 20    

Igloo Holdings Corporation

Attn: [                    ]

 

Re: Notice of Exercise

 

1. By delivery of this Notice of Exercise to Igloo Holdings Corporation
(the “Company”), I am irrevocably electing to exercise Options to purchase
shares of Stock granted to me under the Company’s 2010 Stock Incentive Plan (the
“Plan”).

 

2. The number of shares of Stock I wish to purchase by exercising my Options is
                    .

 

3. The applicable purchase price (or exercise price) is $             per share,
resulting in an aggregate purchase price of $             (the “Aggregate
Purchase Price”).

 

4.

I am satisfying my obligation to pay the Aggregate Purchase Price by:1

 

  ¨ Delivering to the Company, with this Notice of Exercise, an amount equal to
the Aggregate Purchase Price in immediately available United States dollars, or
by certified or bank cashier’s check.

 

  ¨ Authorizing the Company, through this Notice of Exercise, to effectuate a
“net exercise,” pursuant to which I will receive the number of shares of Stock
exercised (as set forth in paragraph 2 above), reduced by the number of shares
equal to the Aggregate Purchase Price divided by the Fair Market Value per share
on the date of exercise.

 

5. To satisfy the applicable withholding taxes:

 

  ¨ I have enclosed an amount equal to the applicable withholding taxes in
immediately available United States dollars, or by certified or bank cashier’s
check.

 

  ¨ I elect to have such amount satisfied by the use of shares of Stock such
that the number of shares I receive upon exercise will be reduced (or further
reduced if net exercise was chosen above) by a number of shares with an
aggregate Fair Market Value on the date of exercise equal to any federal, state,
and local income or other taxes required by law to be withheld by the Company.

 

6. I hereby agree to be bound by all of the terms and conditions set forth in
the Plan and any Grant Notice and Agreement pursuant to which the Options were
granted. If I am not the person to whom the Options were granted by the Company,
proof of my right to purchase the shares of Stock is enclosed.

 

1

If you wish to use any method of exercise other than in immediately available
funds in United States dollars, or by certified or bank cashier’s check, you
must receive the prior written approval of the Committee or its designee
approving such method of exercise.

 

A-1



--------------------------------------------------------------------------------

 

7. I have been advised to consult with any legal, tax, and financial advisors I
have chosen in connection with the purchase of the Stock.

Dated:                                         

 

*  

 

    

 

(Optionee’s signature)      (Additional signature, if necessary)

 

    

 

(Print name)      (Print name)

 

      

 

 

 

      

 

  (Full address)      (Full address)  

 

* Each person in whose name Stock is to be registered must sign this Notice of
Exercise. (If more than one name is listed, specify whether the owners will hold
the Stock as community property or as joint tenants with the right of
survivorship).

 

A-2



--------------------------------------------------------------------------------

CONFIDENTIALITY, NON-INTERFERENCE, AND INVENTION ASSIGNMENT

AGREEMENT

 

A-1